                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

RICKY DURHAM,                                     )
                                                  )
                 Petitioner,                      )
                                                  )
           v.                                     )        No. 4:18-CV-1613 JCH
                                                  )
WARDEN C. NASH,                                   )
                                                  )
                                                  )
                 Respondent.                      )

                                 MEMORANDUM AND ORDER

          Movant appeals the Court’s Order denying and dismissing as successive, his application

for writ of habeas corpus brought pursuant to 28 U.S.C. § 2254. Petitioner filed a motion to

proceed in forma pauperis at the direction of the Court of Appeals on January 23, 2019. After

review of petitioner’s income status, the Court will grant his request to proceed as a pauper on

appeal.

          Accordingly,

          IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis on

appeal [Doc. #16] is GRANTED.

          IT IS FURTHER ORDERED that no certificate of appealability shall be issued.

          Dated this 25th       day of January, 2019.



                                                  \s\ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE
